DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
 Applicant argues that the prior art of record fails to teach a leakage current apparatus to less than .07mA when a current is passed through the wire. However, Kochman modifies to show wires are made to reduce current leakage to .1mA, and the Federal Circuit has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Further, Applicant hasn’t demonstrated the criticality of such a value as the specification merely refers to such values as “may or can” be configured to said claimed value, and the prior art teaches the same structural features and there is nothing limiting the device such that it wouldn’t be able to reduce current leakage to the claimed values.
Further, Applicants amendments and arguments increasingly recite properties exhibited by the heater wire and less of the wire itself. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Here, the prior art teaches the structural makeup of the claimed wire, and there’s nothing preventing said wire from also exhibiting the same insulation resistance, current leakage, surge resistance capacity etc. Applicant is reminded patentability hinges on what the device is, not necessarily the properties it is made to exhibit since "the law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims… In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQe2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) MPEP 2144.05 (III)(A). 
In response to applicant's argument that Kochman’s device does not teach limit maximum temperatures or leakage current. However, as pointed out by the Applicant on page 9, the controller disables the device when a maximum temperature on the outer surface is reached and thus limits leakage current in a same way; to disable a device when a certain parameter is reached is to limit it. Additional delineation is needed to distinguish these claimed features from the prior art. 
In response to applicant's argument that Kochman describes a floor heating cable not one for a refrigeration system, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Good states in Col. 2, lines 12-18, 26-27 that the use of the resistive wire at any location where it is desirable to provide thermal energy to locations not easily accessible by conventional heating systems, and that the cables of this construction can be extremely versatile in response to unique heating requirements, such as in walls while also broadly including refrigeration systems. There is nothing prohibiting the use of Good’s apparatus in a refrigeration system, if anything Good’s apparatus appears perfectly suited for a tight refrigeration housing to keep water lines flowing freely even if disposed close to refrigerating elements. [I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). MPEP 2144.01. Additionally, further evidence of this comes by Kochman et al. (US Patent No. 6,958,463), showing that heating cables such as Good may be disposed in a myriad of uses including the mentioned in-walls application and refrigeration systems (Col. 12, lines 9-20, between walls or a refrigerator), thus not just in flooring. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, 19, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Good et al. (US Patent No. 7,987,592), and further in view of Goulet (US Patent No. 9,976,687) and Kochman et al. (US Patent No. 6,958,463).
Re: Claim 1, Good discloses the claimed invention including an apparatus capable of being used in a refrigeration system, (Col. 2, lines 12-18, 26-27, any desirable thermal energy location: may be placed in hard to reach places to prevent freezing of water lines, such in walls while also broadly including as refrigeration housings with hard to reach components i.e. water lines close to refrigeration elements could freeze). Additionally, further evidence of this comes by Kochman et al. (US Patent No. 6,958,463), showing that heating cables such as Good may be disposed in a myriad of uses including the mentioned in-walls application and refrigeration systems (Col. 12, lines 9-20, between walls or a refrigerator); the apparatus having a heater wire configuration comprising:
a resistive wire (14) having a circumference (Fig. 1 & 7, Col. 3, lines 6-8, resistive wire);
a first fiberglass layer (16) disposed about the circumference of the resistive wire and along a length of the resistive wire (Fig. 1 & 7, Col. 1, lines 23-24, fiberglass);
a second layer (18); and the second fiberglass layer disposed around the first fiberglass layer except for expressly stating the second layer is made of fiberglass and a third fiberglass layer. However, Goulet discloses a first fiberglass layer (12) surrounded by a second fiberglass layer (22), and a third fiberglass layer (24) forming an outer layer and surrounding the second fiberglass layer (Fig. 5, Col. 3 & 4, Lines 59-62 & 55-57, fiberglass layers).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include fiberglass in the second layer and to add a third fiberglass layer as taught by Goulet, since Goulet states in column 2, lines 35-38 such a modification provide a breathable, tough, resilient insulating system that can withstand the rigors of exposure to high temperatures, salt, water, and general wear and tear, which is inexpensive and easy to manufacture and install. Further, such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416;
the outer layer comprising an outer surface configured to be exposed to a leaked refrigerant (Col. 2, lines 12-18, 26-27, when placed in a refrigeration system), except for the apparatus actively limiting the temperature to less than 360 degrees Celsius. However, Kochman teaches an resistive wiring apparatus which limits a maximum temperature of the outer surface to less than or equal to 360 degrees Celsius and a leakage current of the apparatus to less than 0,07 mA  when a current is passed through the resistive wire to heat at least a portion of the refrigeration system, thereby preventing ignition of the leaked refrigerant (Kochman: Col. 6, lines 1-2, 13-24; Col. 8, lines 44-61, limiting the maximum temperature less than 360 degrees Celsius, and ensuring current leakage is less than .1mA). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the apparatus limiting the max temperature and current leakage as taught by Kochman, since Kochman states in column 3, lines 6-7, 23-26 that such a modification provides a wire with active hot spot detection, overheat protection thus a significantly safer and more reliable heater which can function properly after it has been subjected to folding, kinks, punctures or crushing. Further, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Re: Claim 2, Good discloses the claimed invention including a fiberglass core, the resistive wire wound about the fiberglass core (Col. 1, lines 22, fiberglass core).
Re: Claim 3, Good in view of Goulet discloses the claimed invention including the first fiberglass layer (Col. 1, lines 23-24, fiberglass) comprises an S-glass type fiberglass (Goulet: Col. 3, lines 59-62, s-glass type for first layer). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include s-glass type as taught by Goulet. Since such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 4, Good in view of Goulet discloses the claimed invention including the first fiberglass layer comprises a fiberglass material different than a fiberglass material of the second fiberglass layer (Goulet: Fig. 5, Col. 3 & 4, Lines 59-62 & 55-57, different fiberglass layers). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include different fiberglass layers as taught by Goulet. Since such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 5, Good in view of Goulet discloses the claimed invention including the fiberglass core except for expressly stating a S-glass type fiberglass. However, Goulet discloses using S-glass type fiberglass. Since, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include different fiberglass layers as taught by Goulet. Since such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 6, Good in view of Goulet discloses the claimed invention including the third fiberglass layer comprises a fiberglass material different than the first fiberglass layer and able to be different than the second fiberglass layer (Fig. 5, Col. 3 & 4, Lines 59-62 & 55-57, fiberglass layers). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include different fiberglass layers as taught by Goulet. Since such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 7, Good discloses the claimed invention except for an outer layer. However, Goulet teaches a Kapton layer (18), the Kapton layer forming an outer layer and surrounding the third fiberglass layer (Fig. 5, Col. 4, lines 32-34, Kapton layer surrounding the third layer), the Kapton layer comprises a polyimide film and silicone adhesive (Col. 4, lines 32-34, Kapton tape is inherently a polyimide film with an silicone adhesive and originally a product and trademark of DuPont who makes the tape of the claimed components). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a Kapton outer layer as taught by Goulet, since Goulet states in column 4, lines 31-32 that such a modification prevent contaminants and other corrosive materials from penetrating through into the layers of the sleeve. Further, such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Further, Goulet does not specify which type of adhesive is used, however, DuPont Kapton tape is normally made with silicone adhesive and further, such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 8, Good in view of Goulet discloses the claimed invention including the Kapton layer comprises two or more Kapton layers (Goulet: Col. 5, lines 7-12, two layers of Kapton may be used, and/or the act of wrapping inherently requires at least two layers). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include multiple layers of Kapton as taught by Goulet. since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re: Claim 10, the device of Good in view of Goulet as evidenced in the rejection of claim 1 above is capable of performing the claimed method as recited in this claim; including capable of providing a current through the resistive wire to heat at least a portion of the refrigeration system (Col 1, lines 14-17, providing heat in cold structures).
Re: Claim 11, the device of Good in view of Goulet as evidenced in the rejection of claim 2 above is capable of performing the claimed method as recited in this claim.
Re: Claim 12, the device of Good in view of Goulet as evidenced in the rejection of claim 3 above is capable of performing the claimed method as recited in this claim.
Re: Claim 13, the device of Good in view of Goulet as evidenced in the rejection of claim 4 above is capable of performing the claimed method as recited in this claim.
Re: Claim 14, the device of Good in view of Goulet as evidenced in the rejection of claim 5 above is capable of performing the claimed method as recited in this claim.
Re: Claim 15, the device of Good in view of Goulet as evidenced in the rejection of claim 6 above is capable of performing the claimed method as recited in this claim.
Re: Claim 16, the device of Good in view of Goulet as evidenced in the rejection of claim 7 above is capable of performing the claimed method as recited in this claim.
Re: Claim 17, the device of Good in view of Goulet as evidenced in the rejection of claim 7 above is capable of performing the claimed method as recited in this claim.
Re: Claim 19 Good in view of Kochman discloses the claimed invention including the apparatus limits the maximum temperature to less than or equal to 300 degrees Celsius when the current is passed through the resistive wire to heat at least the portion of the refrigeration system (Kochman: Col. 6, lines 13-24, apparatus limits max temperature to less than 300 degrees Celsius). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Re: Claim 20, Good discloses the claimed invention including the apparatus is capable of being configured within a tube of the refrigeration system (Col. 2, lines 12-18, 26-27, any desirable thermal energy location: may be placed in hard to reach places to prevent freezing of water lines, such as in walls while also broadly including refrigeration housings with hard to reach components i.e. water lines close to refrigeration elements could freeze). Additionally, further evidence of this comes by Kochman et al. (US Patent No. 6,958,463), showing that heating cables such as Good may be disposed in a myriad of uses including the mentioned in-walls application and refrigeration systems (Col. 12, lines 9-20, between walls or a refrigerator) except for the apparatus actively limiting the temperature to less than 360 degrees Celsius. However, Kochman teaches a resistive wiring apparatus which limits a maximum temperature of the outer surface to less than or equal to 360 degrees Celsius, thereby preventing ignition of the leaked refrigerant (Kochman: Col. 6, lines 1-2, 13-24; Col. 8, lines 44-61, limiting the maximum temperature less than 360 degrees Celsius).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the apparatus limiting the max temperature and current leakage as taught by Kochman, since Kochman states in column 3, lines 6-7, 23-26 that such a modification provides a wire with active hot spot detection, overheat protection thus a significantly safer and more reliable heater which can function properly after it has been subjected to folding, kinks, punctures or crushing.
Re: Claim 22, Good in view of Kochman and Goulet as evidenced in the rejection of claim 1 above from which this claim depends teaches the claimed structure of the heater wire, and thus is capable of being configured to exhibit an insulation resistance greater than 2 GΩ, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Re: Claim 23, Good in view of Kochman and Goulet as evidenced in the rejection of claim 1 above from which this claim depends teaches the claimed structure of the heater wire, and thus is capable of being configured to withstand a surge test at 4000V without failure, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754